DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 12/10/21 has been entered. Claims 31-40 remain withdrawn.  Claim 22 is cancelled.  Claim(s) 1-21, 23-30 and 41 are pending in the application and are under examination.
	Applicant’s amendments have overcome all drawing and specification objections from the previous Office Action mailed on 9/10/21.
Claim Objections
Claim 1 is objected to because of the following informalities:  There is missing punctuation after the limitation “querying the diagnostic database to obtain the diagnostic data”.  Appropriate correction is required.
Claim Interpretation - 35 USC § 112
	Examiner’s previous interpretation of the claim limitations invoking 112(f) interpretation, as set forth in the Office Action mailed on 9/10/21, is maintained and incorporated herein by reference.  
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)
Claim(s) 1-21, 23-30 and 41 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recite(s) a system in the preamble, but defines said system in part by at least one active method step.  The limitation of a machine learning engine […] accessing the machine learning model is interpreted as an active method step because the verb of “accessing” is recited in present participle form.   Examiner notes this limitation is followed by “querying”, “comparing”, and “generating” limitations, which it is unclear whether these refer to active method steps or an intended but not required use of the accessing step, based on the ambiguous manner which it is claimed (mainly the use for the 
Claim(s) 1 recites the limitation “the gamification engine for producing a gamified text interface”.  However, the term “gamified text interface” is ambiguous, as it could have an infinite number of meanings based on the lack of plain and customary meaning, as well as the lack of any further definition in the claim.  It is a vague term with no details of what constitutes a gamified text interface.  Accordingly, it is unclear how this and subsequent steps or functions referring to this term are performed.  Therefore, claim 1 and the dependent claims thereof based on their incorporation by reference are indefinite.
Claim 1 recites the limitation “the output” in the last wherein clause.  This limitation lacks sufficient antecedent basis in the claims.
Claim(s) 6 recite(s) a system, but defines said system in part by active method steps (i.e., the limitation "wherein the at least one diagnostic result is provided to the gamification engine as feedback and used to generate an additional gamified text interface").  Because the claim includes more than one statutory category (i.e., a system and a method), the claim and the dependent claims thereof based on their incorporation by reference are indefinite.  Examiner recommends amending the claimed method step as functional language (i.e., “configured to” perform the recited steps) to overcome this rejection.
Claim(s) 7 recite(s) a system, but defines said system in part by active method steps (i.e., the limitation "wherein the gamification engine associates the diagnostic result with a user and in response generates an additional gamified text interface for presenting a treatment to the user via the at least one human-machine interface”).  Because the claim includes more than one statutory category (i.e., a system and a method), the claim and the dependent claims thereof based on their incorporation by reference are indefinite.  Examiner recommends amending the claimed method step as functional language (i.e., “configured to” perform the recited steps) to overcome this rejection.
Claim(s) 29 recite(s) a system, but defines said system in part by active method steps (i.e., the limitation "wherein the gamification engine further determines the degree of accuracy based on at least one super diagnostic associated with the diagnostic result").  Because the claim includes more than one 
Claim(s) 41 recite(s) the limitation "wherein the human-machine interface is further configured to include content comprising information that gradually may change in speed, tone, or use of vocabulary; and wherein the output of the machine learning engine is configured to alter content comprising information that gradually may change the speed, tone, or use of vocabulary".  The two instances of the word “may” renders the claim indefinite, because the broadest reasonable interpretation of the limitations following “may” are optional limitations, and thus it is unclear how claim 41 further defines the system of claim 1.  If the words that follow the word “may” are not necessarily required elements of the claim, then it is unclear what the metes and bounds of the phrase “include content comprising information” and “output of the machine learning engine is configured to alter content” in this context, which could have an infinite number of other meanings.  Therefore, claim 41 is indefinite.  Examiner suggests removing the word “may” from the claim.
35 USC 112(a)
Claim(s) 1-21, 23-30 and 41 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 1 recites the limitation “the gamification engine for producing a gamified text interface”.  However, the term “gamified text interface” does not have a plain and customary meaning, nor does the claim further define the term.  The specification does not refer to a “gamified text interface” either.  Although the specification refers to a “gamified test/text interface” in par. 0069 and 0101, neither instances further define the term in sufficient terms to show Applicant had possession of the claimed invention at the effective filing date.  At best, the specification merely refers to the term by name with no further explanation.  Therefore, the written description requirement is not met.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-3, 6-7, 9-10, 13, 23-30 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product (i.e., adaptive teaching system), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) an adaptive teaching system that is practically performed by mental steps (including observation, evaluation, judgement and opinion).  This includes: storing content data including free format text data; producing a gamified text interface; presenting the gamified text interface and gathering text data; storing diagnostic data; and obtain the diagnostic data; comparing the text data to the diagnostic data; and generating at least one diagnostic result based at least in part on the comparison; alter how any one of an interface is presented; storing intelligence data; wherein the intelligence data includes at least one semantic element associated with the free format text data; wherein the at least one diagnostic result is provided as feedback and used to generate an additional gamified text interface; associate the diagnostic result with a user and in response generates an additional gamified text interface for presenting a treatment to the user; storing event history data 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., associating the following computer constructs with the judicial exception above: a content database; a gamification engine coupled to the content database; a machine learning engine coupled to the gamification engine for executing machine learning program code, the machine learning engine comprising a model trained using a machine learning process; at least one human-machine interface coupled to the gamification engine; a diagnostic database coupled to the gamification engine; the machine learning engine configured to execute the machine learning program code; accessing the machine learning model, for: querying the diagnostic database; wherein the human-machine interface includes at least one of a virtual reality interface, augmented reality interface, robot or robot-like device, holographic projector, wearable device, kinetic device, brain-computer interface, tactile interface, olfactory interface, or taste interface; and wherein the output of the machine learning engine is additionally used to alter how any one of the virtual reality interface, augmented reality interface, robot or robot-like device, holographic projector, wearable device, kinetic device, brain-computer interface, tactile interface, olfactory interface, or taste interface is presented; an intelligence database coupled to the gamification engine; presenting information and recording interactions via the at least one human-
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under prong 2 above, the recited additional elements do not offer meaningful limitations beyond generally linking the abstract idea (i.e., mental process) to a generic computer environment.  Moreover, the recitation of links and pointers is disclosed as known in the art (par. 0087), the disclosed database, hardware and software are described Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)(Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly).  Likewise, the courts have found that storing and retrieving information in memory, as present in the current claims, is a well-known, routine, and conventional function of a computer.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Storing and retrieving information in memory).  Additionally, the courts have found that mere automation of manual processes, as present in the current claims, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential) is not sufficient to show an improvement in computer-functionality.  Thus, the claimed additional elements do not amount to significantly more than the judicial exception.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-3, 6-7, 9-10, 13, 23-30 and 41 are not directed to patent eligible subject matter.
RESPONSE TO ARGUMENTS
35 USC 101 – Rejections
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive.
	In response to Applicant's argument (i.e., the claims now require "the machine learning engine 
comprising a model trained using a machine learning process" executing "machine learning program code," "and wherein the human-machine interface includes at least one of a virtual reality interface, augmented reality interface, robot or robot-like device, holographic projector, wearable device, kinetic device, brain-computer interface, tactile interface, olfactory interface, or taste interface; and wherein the output of the machine learning engine is additionally used to alter how any one of the virtual reality interface, augmented reality interface, robot or robot-like device, holographic projector, wearable device, kinetic device, brain-computer interface, tactile interface, olfactory interface, or taste interface is presented," which are not elements that can be performed by a human with a physical aid. The claims are directed to a specific arrangement of components and a very specific implementation and structure of the executable program code that solves a problem in computer technology, namely the creation of a system for adaptive automated teaching that generates gamified content with the use of integrated machine learning to adapt the human-computer interface according to specific inputs received from the human- machine interface. The present invention adds the ability to simplify, automate and improve learning, by enriching gamified content experiences, through the aid of constantly updated learning cases information, application of machine learning algorithms, thus interpreting students' specific responses to bring immediate feedback to students through the invention's interactions engines. Further, the claims include meaningful features that amount to significantly more than any judicial exception, such as an abstract idea. For example, claim 1 recites "the machine learning engine comprising a model trained using a machine learning process" executing "machine learning program code," "and wherein the human-machine interface includes at least one of a virtual reality interface, augmented reality interface, robot or robot-like device, holographic projector, wearable device, kinetic device, brain-computer interface, tactile interface, olfactory interface, or taste interface; and wherein the output of the machine learning engine is additionally used to alter how any one of the virtual reality interface, augmented reality interface, robot or robot-like device, holographic projector, wearable device, kinetic device, brain-computer interface, tactile interface, olfactory interface, or taste interface is presented," which are not elements that can be performed by a human with a physical aid. At least these claimed features improve the functioning of adaptive teaching systems by utilizing gamified content with integrated machine learning to adapt the human-computer interface according to specific inputs received from the human-machine interface. This is not merely a conventional implementation, but at least provides meaningful features that amount to significantly more than any abstract idea. In particular, the recited claim language adds specific subject matter that is not well-understood, routine, conventional activity in the field, which indicates that an inventive concept is present), Examiner respectfully disagrees and directs Applicant to the updated rejection above, as necessitated by claim amendment.  Furthermore, the limitations Applicant identifies do not offer meaningful limitations beyond generally linking the abstract idea (mental process) to a generic computer environment.  For example, the claims merely refer to a model trained using a machine learning process, and using some undefined output from a machine learning engine to alter the undefined interface presentation, without any detail whatsoever how the model is trained, how the output is used, or what constitutes said machine learning process.  This, in addition to the generically recited interfaces, also with no detail whatsoever defining these interfaces with any technical detail, amount to merely applying or automating an otherwise manually performed process.  To the extent the identified limitations provide a “specific implementation”, it is to the abstract idea itself, as the actual hardware and computer processes are generic in nature and merely define the functions in a result-based manner with no detail of the underlying processes (i.e., calculations, steps, or algorithm) that the computer system is performing to achieve the recited results (e.g., such as how the model is trained or how an output is used to alter what is presented by a given interface).  Furthermore, Applicant’s asserted benefits, such as “constantly updated learning cases information” and “immediate feedback to students” is not reflected in the claim.  The only claim that does refer to a “machine learning algorithm” is claim 8, which refers to it by name alone to achieve some desired result, and again not providing any detail whatsoever how the machine learning algorithm performs this desired result.  Examiner agrees that the recited additional elements relating to a computer system are not part of the mental process, but instead are addressed under Step 2A, Prong 2 and Step 2B as additional elements that considered individually and as a whole are not an improvement to a technical field, not a particular machine, and not significantly more than the abstract idea because they are recited at a high level of generality.  Therefore, the rejection is maintained.  Examiner suggests incorporating more detail from the specification, such as par. 0086, which describes the process of training a machine learning model.
In response to Applicant's argument (i.e., this case is analogous to McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)). The McRO patents disclose and claim an improved method for constructing computer-generated facial expressions as an animated character speaks. See id. at 1306-07. As the Federal Circuit noted: Essentially, the patents aim to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes. The automation is accomplished through rules that are applied to the timed transcript to determine the morph weight outputs. Thus, McRO's invention improved upon the prior art by automating correction of 
computer-generated facial images that previously required human intervention. See id. at 1307. McRO's claimed method comprises obtaining rules (e.g., from a database), phonemes (i.e., atomic parts of speech), and animation to automatically produce lip synchronization and facial expressions of animated characters. See id. at 1307-1308. The Federal Circuit found the claims patentable because they do not simply "use a computer as a tool to automate conventional activity." See id. at 1314. That is the case here. The amended claims comprise a system configured to "perform a distinct process to automate a task previously performed by humans," but in a technical way that has not previously been accomplished. Notably, claims now require, for example, the machine learning algorithm to be capable of both including content comprising information that gradually may change in speed, tone, or use of vocabulary, and altering content comprising information that gradually may change the speed, tone, or use of vocabulary in a manner similar to McRO's patentable inventions. See id. at 1314-15. Moreover, as also set forth in amended claim 1, Applicant's system accesses databases and, using machine learning algorithms, generates diagnostic results (inter alia) that are then presented in one or more of a number of computer- implemented ways. Applicant's invention therefore does not carry out a method in the same way as the prior art. See id. Thus, Applicant's claimed invention is not merely an abstract idea, does not preempt either educational or diagnostic fields of endeavor, but rather is narrowly focused on improving a previous pedagogical method in a specific technical manner), Examiner respectfully disagrees and directs Applicant to the updated rejection above, as necessitated by claim amendment.  Furthermore, Applicant has not identified any specific rules that improve the automation process, as was the case in McRO.  The only limitations referred to by Applicant is the capability of gradually changing speed, tone, or use of vocabulary, which is interpreted as part of the abstract idea itself, and any addition reference to a computer component for performing this step (i.e., referring to accesses databases and, using machine learning algorithms, generates diagnostic results (inter alia) that are then presented in one or more of a number of computer- implemented ways), is akin to using the words “apply it” to a generic computer system with respect to the identified abstract idea.  Even Applicant’s reference to “a number of computer-
35 USC 112 – Rejections
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive.
	In response to Applicant's argument that the claims are amended to only recite one statutory class, the claims are still interpreted as claiming both a system and a method in claim 1 (see rejection above).  Therefore, Applicant’s argument is not persuasive.
	In response to Applicant's argument that the term “gamified text interface” is a definite term based on the disclosure at par. 0029 of the specification, Applicant has merely referenced one non-limiting example describing a function of a gamification engine.  The cited passage, along with the rest of the specification, does not refer to a “gamified text interface”.  For the sake of argument, even if Applicant’s cited par. 0029 was interpreted as disclosing the equivalent a “gamified text interface” as claimed, the additional definition is not reflected in the claims, and thus does not aid in defining the limitation in definite terms.  Examiner notes that the specification does use the term “gamified test/text interface” in par. 0069 and 0101, but in neither instance does the specification define what constitutes this term.   Rather, the term is merely referred to by name alone. Therefore, the rejection is maintained.
	Examiner notes that no amendments or arguments are made with respect to the previous rejection of claim 6, 7 and 29, and thus the previous rejection of these claims are maintained.
	In response to Applicant's argument that claim 10 depends from claim 8, and thus has sufficient antecedent basis, Examiner agrees to this point, and thus withdraws the previous rejection of claim 10.
	In response to Applicant's argument that par. 0069 and 0101 provided written description support for the term “gamified test/text interface”, Examiner agrees that the written description refers to this term twice, in the cited passages.  However, the written description does not provide sufficient explanation defining what constitutes a “gamified text interface” as claimed.  Merely referring to the limitation by name alone is not sufficient in defining the term, and thus one of ordinary skill would reasonably conclude that Applicant did not have possession of the claimed invention at the effective date of filing.  Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715